— In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Queens County, dated February 21, 1975, which, after a jury trial on the issue of liability only, set aside the verdict in defendant’s favor and directed a new trial. Order affirmed, with $50 costs and disbursements. In this rear-end collision case, the record on the appeal reveals that the jury could not have reached its conclusion on any fair interpretation of the facts (cf. Friedburg v P. & H. Serv. Sta., 13 AD2d 503; Elegant v Brooks, 20 Misc 2d 542). Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.